Title: James Madison to Alexander Garrett, 21 November 1828
From: Madison, James
To: Garrett, Alexander


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Novr. 21. 1828
                            
                        
                        
                        Do me the favor to forward, for the Report to be made to the Literary Board, the annual contribution of the
                            Bursar With great respect
                        
                        
                            
                                J. M.
                            
                        
                    